Priority
This application claims benefit of JP2019-028955. The required copy of the foreign priority document is noted as filed on May 10, 2021. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Adam Denmead, agent of record on July 21, 2021.
Title
For clarity and accuracy the title of the application is changed to:
--Lever Grip for a Working Machine –
The title is changed throughout the application, declaration excepted. 
Specification
In the amended special description, the rear elevation of the design is described as “omitted”. The reason for the omission is that the view is “symmetric in appearance to the front elevation view”. Since the front view shows that the article is not symmetrical, the first sentence of the special description is cancelled. To convey the reason for the absence of the rear view, the description of FIG. 1.1 is amended to read as follows:
--1.1 is a front elevation view of a Lever Grip for a Working Machine showing my new design; the opposite view is a mirror image thereof; --
To describe the portions of the article that are not claimed with greater clarity, the second sentence of the special description is cancelled. The special description now reads as follows:
-- The outer broken line in FIG. 1.5 is a boundary to the claim and forms no part thereof. The areas and broken lines within the boundary depict portions of the Lever Grip for a Working Machine that form no part of the claimed design. --
Conclusion
The instant application is in condition for allowance.
Contact Information
Direct any inquiry concerning this communication or earlier communications from the examiner to KAREN S ACKER whose telephone number is (571)272-7655.  The examiner can normally be reached on 10 am to 6:30 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the applicant can reach the examiner's supervisor, Susan Bennett Hattan by phone at (571) 272-6024.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  
For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN S ACKER/ 
Primary Examiner, Art Unit 2918